DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "withdrawing the snare" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the steering catheter" in lines 12 and 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairkhahan (US 2018/0008268 A1), hereinafter Khairkhahan.

Regarding claim 1, Khairkhahan teaches a method of at least partially detaching an edge-to-edge repair device that holds anterior and posterior leaflets of the mitral valve together, wherein a first orifice in the mitral valve is located to one side of the edge-to-edge repair device and a second orifice in the mitral valve is located to another side of the edge-to-edge repair device, the method comprising: 
advancing a capture member from a first catheter portion that extends from a distal end of a delivery catheter and through the first orifice (Fig. 7A-C; [0049]-[0051]); 
advancing a cutting member from a second catheter portion that extends from the distal end of the delivery catheter and through the second orifice (Fig. 7D; [0049]-[0051]); 
capturing the cutting member with the capture member and positioning the cutting member around a portion of one of the leaflets of the mitral valve adjacent to the edge-to-edge repair device ([0050]-[0051]); and 
cutting at least a portion of one of the leaflets adjacent to the edge-to-edge repair device to detach the edge-to-edge repair device from the at least one of the anterior or posterior leaflets ([0050]-[0051]).

Regarding claim 8, Khairkhahan teaches the method of claim 1, which further comprises positioning the first catheter portion relative to the second catheter portion by moving the first catheter portion away from the second catheter portion (Figs. 7D-E – which show the transfer catheter 34 and capture catheter 10 to be positioned independently and extend away from each other).

Regarding claim 9, Khairkhahan teaches the method of claim 1, further comprising positioning the first catheter portion relative to the second catheter portion, wherein the first catheter portion and the second catheter portion are formed at the distal end of the delivery catheter, the delivery catheter comprising a split portion that allows the first catheter portion to extend away from the second catheter portion (Figs. 7D-E – which show the transfer catheter 34 and capture catheter 10 are separated and able to extend away from each other).

Regarding claim 10, Khairkhahan teaches the method of claim 1, further comprising performing a procedure selected from the group consisting of mitral valve annuloplasty, balloon valvuloplasty, mitral valve repair, installation of a replacement valve, and combinations thereof ([0012]).

Regarding claim 11, as best understood by Examiner in light of the 112(b) issue above, Khairkhahan teaches the method of claim 1, wherein capturing the cutting member with the capture member and positioning the cutting member in proximity with the edge-to-edge repair device comprises withdrawing the capture member into the second catheter portion while advancing the cutting member from the first catheter portion to vary a length of the cutting member exposed to the anterior and posterior leaflets ([0050]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Booker (US 5562678), hereinafter Booker.

Regarding claim 2, Khairkhahan teaches the method of claim 1, wherein the act of advancing a capture member further comprises advancing a distal end portion of the capture member beyond a distal end of the first catheter portion, the distal end portion of the capture member having a loop, and allowing the loop to deploy on a ventricular side of the mitral valve (Figs. 6, 7D; [0048]-[0051]); but fails to teach wherein the loop is a self-expanding, shape-memory loop. 
	However, Booker, in an analogous snare device and method, teaches the distal end portion of the capture member having a self-expanding, shape-memory loop (col. 5, lines 15-26). 
	Khairkhahan and Booker are considered analogous to the claimed invention because they disclose electrosurgical devices comprising a retractable, looped distal end for treating tissue within a patient. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the looped capture member of Khairkhahan to be formed of a self-expanding, shape-memory material, such as taught by Booker. Such a modification would merely be a simple substitution of interchangeable snares in order to produce predictable results (see MPEP 2143).

Regarding claim 3, Khairkhahan in view of Booker teaches the method of claim 2, wherein the act of advancing a cutting member further comprises advancing a distal end portion of the cutting member beyond a distal end of the second catheter portion and through the loop of the capturing member (Khairkhahan [0050]-[0051]).

Regarding claim 4, Khairkhahan in view of Booker teaches the method of claim 3, wherein the step of capturing the cutting member further comprises withdrawing the capturing member in a proximal direction and causing the loop to snare the cutting member and draw it around the edge-to-edge repair device and into contact with a portion of the tissue of the leaflet between the first and second orifices and adjacent to the edge-to-edge repair device (Khairkhahan [0050]-[0051]).

Regarding claim 5, Khairkhahan in view of Booker teaches the method of claim 4, wherein the cutting member includes one or more electrically conductive cutting regions positioned at one or more discrete locations along its length, and wherein the act of positioning the cutting member further comprises withdrawing the capture member in a proximal direction until one of the electrically conductive cutting regions passes around and is positioned against the tissue of the leaflet adjacent the edge-to-edge repair device (Khairkhahan [0045], [0050]-[0051]).

Regarding claim 6, Khairkhahan in view of Booker teaches the method of claim 5, wherein the act of positioning the cutting member further comprises advancing the cutting member in a distal direction to aid in positioning one of the electrically conductive cutting regions against the tissue of the leaflet adjacent the edge-to-edge repair device (Khairkhahan [0050]-[0051]).

Regarding claim 7, Khairkhahan in view of Booker teaches the method of claim 6, wherein the act of cutting at least a portion of one of the leaflets further comprises an act of applying electrical energy to the cutting member (Khairkhahan [0045], [0051]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Martin (US 2004/0044350 A1), hereinafter Martin, and further in view of Powell (US 2006/0229708 A1), hereinafter Powell.

Regarding claim 12, as best understood by Examiner in light of the 112(b) issue above, Khairkhahan teaches a method of at least partially detaching an edge-to-edge repair device that holds anterior and posterior leaflets of the mitral valve together, wherein a first orifice in the mitral valve is located on one side of the edge-to-edge repair device and a second orifice in the mitral valve is located on an other side of the edge-to-edge repair device, the method comprising: 
advancing an elongate member through a least a portion of the vasculature of a patient and into a left atrium of a patient's heart, the elongate member having a proximal end portion, distal end portion and a distal end, the proximal end portion being located and accessible outside the patient's vasculature (Figs. 7A-7E; [0049]-[0051]), the elongate member having 
a delivery catheter (Fig. 7D: transeptal sheath 74) having a first lumen (Fig. 7D: capture catheter 10) and a second lumen (Fig. 7D: transfer catheter 34), each extending from a proximal end to a distal end of the delivery catheter, the delivery catheter also having 
a capture member extending through the first lumen (Figs: 2B, 7D: magnetic tip 30; [0050]) and cutting member extending through the second lumen (Fig. 4: cutting member 50; [0050]);
advancing the distal end portion of the elongate member into the left atrium of the heart (Figs. 7A-7C; [0049]);
directing said distal end portion toward the mitral valve and aligning the delivery catheter with the edge-to-edge repair device (Figs. 7A-7C; [0049]); 
advancing the capture member beyond the distal end of the delivery catheter and through the first orifice (Figs. 7B-7C; [0049]-[0050]);  - 44 – 
Docket No. 20522.3 1.1/ Abbott No.44255advancing the cutting member beyond the distal end of the delivery catheter and through the second orifice (Fig. 7D; [0050]);  - 44 –  
capturing a distal end portion of the cutting member with a distal end portion of the capture member (Figs. 7D-7E; [0051]); 
withdrawing the distal end portion of the capture member in a proximal direction through the first lumen to position a cutting region formed in the cutting member around a portion of one of the anterior or posterior leaflets of the mitral valve adjacent to the edge-to-edge repair device (Fig. 7E; [0051]); - 44 –and 
applying electrical energy to the cutting member to cause the cutting region to cut through a portion of the tissue of one of the anterior and posterior leaflets adjacent to the edge-to-edge repair device to detach the edge-to-edge repair device from the at least one of the anterior or posterior leaflets (Fig. 7F; [0012], [0051])- 44 –.
Khairkhahan fails to teach the method comprising a guiding catheter with a distal end portion that can be selectively bent to reorient the distal end portion of the elongate member, the elongate member also having a delivery catheter coaxially located within the guiding catheter; and 
bending the distal end portion of the guiding catheter to direct the distal end portion of the elongate member toward the mitral valve and align the delivery catheter with the edge-to-edge repair device.
However, Martin, in an analogous device for accessing the mitral valve, teaches a guiding catheter with a distal end portion that can be selectively bent to reorient the distal end portion of the elongate member (Figs. 1-3: shaft 11, articulating members 18; [0058]-[0059]), the elongate member also having a delivery catheter coaxially located within the guiding catheter ([0017]). 
Martin is considered analogous because it discloses a system and method comprising a bendable shaft for accessing the left atrium and treating the mitral valve. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Khairkhahan to include a guiding catheter which can selectively bend to produce the predictable result of inserting and positioning the delivery catheter in the proper location for treatment. The invention of Martin allows a user to easily access target tissue with interventional devices and steer said devices in order to safely and efficiently treat the tissue (Martin [0017]). 
The combination of Khairkhahan and Martin fails to teach puncturing, with the distal end of the elongate member, a septal wall between the right atrium and a left atrium of the heart in order to advance the distal end portion of the elongate member into the left atrium of the heart.
However, Powell, in an analogous endovascular treatment method, teaches puncturing, with the distal end of the elongate member, a septal wall between the right atrium and a left atrium of the heart and advancing the distal end portion of the elongate member into the left atrium of the heart (Figs. 1A-2A; [0076]). 
Powell is considered analogous because discloses a minimally invasive method and system for treating the heart, specifically the mitral valve. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Khairkhahan in view of Martin to include accessing the left atrium and mitral valve by penetrating the septal wall between the right atrium and left atrium. Such a modification is simply the substitution of interchangeable means of accessing the left atrium in order to yield predictable results. 


Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan in view of Martin, further in view of Saadat (US 11406250 B2), hereinafter Saadat, and further in view of Booker.

Regarding claim 13, Khairkhahan teaches a device for at least partially detaching an edge-to-edge repair device that holds together anterior and posterior leaflets of a mitral valve of a human heart, the device comprising: 
an elongate member having a proximal end, a proximal end portion, a distal end portion and a distal end (transeptal sheath 74; [0025]), the elongate member comprising 
a delivery catheter comprising a delivery catheter shell having a lumen extending from a proximal end to a distal end of the delivery catheter shell (Fig. 7D: transeptal sheath 74); 
a first tubular member having a distal end portion and positioned within the lumen and being moveable in an axial direction relative to the delivery catheter shell (Fig. 6: capture catheter 10); and 
a second tubular member having a distal end portion and positioned within the lumen and being moveable in an axial direction relative to the delivery catheter shell (Fig. 6: transfer catheter 34); 
a first cutting member extending through the second tubular member and being movable in an axial direction relative to the second tubular member, the- 46 - Docket No. 20522.3 1.1/ Abbott No.44255first cutting member comprising an electrically conductive core extending its entire length, an electrically insulative coating covering a major portion of the conductive core, and one or more uncoated, electrically conductive cutting regions. (Fig. 4: cutting region 54; [0045])
	Khairkhahan fails to teach a device comprising a guiding catheter with a distal end portion that can be selectively bent to reorient the distal end portion of the elongate member and a delivery catheter coaxially located within the guiding catheter. 
	However Martin, in an analogous device, teaches a guiding catheter with a distal end portion that can be selectively bent to reorient the distal end portion of the elongate member (Figs. 1-3: shaft 11, articulating members 18; [0058]-[0059]) and a delivery catheter coaxially located within the guiding catheter ([0017]).
	As discussed above, Martin is considered an analogous reference. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Khairkhahan to include a guiding catheter which can selectively bend in order to position the delivery catheter in the proper location for treatment. The invention of Martin allows a user to easily access target tissue with interventional devices and steer said devices in order to safely and efficiently treat the tissue (Martin [0017]).
The combination of Khairkhahan and Martin fails to teach a delivery catheter comprising a first lumen and a second lumen, each extending from a proximal end to a distal end of the delivery catheter; and a second tubular catheter positioned within the second lumen. 
However, Saadat, in an analogous catheter device, teaches delivery catheter comprising a first lumen and a second lumen, each extending from a proximal end to a distal end of the delivery catheter (Figs. 3A-4C: deployment catheter 16; col. 14, line 37-col. 15, line 25) and a second tubular catheter positioned within the second lumen. 
Saadat is considered analogous because it discloses a catheter with multiple lumens of a device for accessing and treating cardiac tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the delivery catheter of Khairkhahan to include a second lumen, such as taught by Saadat. The catheter of Saadat allows for various, independent devices to be navigated to a target tissue simultaneously. Such a modification would merely be a simple substitution of interchangeable catheter structures and produce the predictable result of independently navigating separate devices to the same target tissue location for simultaneous use during treatment of said tissue.
The combination of Khairkhahan/Martin/Saadat teaches a capture member extending through the first tubular member and being movable in an axial direction relative to the first tubular member, the capture member having a loop formed at a distal end thereof (Khairkhahan Fig. 6: capture loop 66; [0048]), but fails to teach wherein the loop is a self-expanding, shape-memory loop.
However, Booker, in an analogous device, teaches the capture member having a self-expanding, shape-memory loop formed at a distal end thereof (col. 5, lines 15-26). 
As discussed above, Booker is considered an analogous reference. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the looped capture member of the combination of Khairkhahan/Martin/Saadat to be formed of a self-expanding, shape-memory material, such as taught by Booker. Such a modification would merely be a simple substitution of interchangeable snares in order to produce predictable results.

Regarding claim 17, the combination of Khairkhahan/Martin/Saadat/Booker teaches the device of claim 13, wherein the cutting member further comprises one or more radiopaque markers defining peripheral bounds of the cutting regions (Khairkhahan Fig. 4: radiopaque marker 56; [0045]).

Regarding claim 18, the combination Khairkhahan/Martin/Saadat/Booker teaches the device of claim 13, wherein the capture member comprises a self-expanding, shape-memory loop portion for capturing the cutting member (Booker col. 5, lines 15-26).

Regarding claim 19, the combination of Khairkhahan/Martin/Saadat/Booker teaches The device of claim 18, wherein the loop portion comprises a narrowed portion configured to facilitate preferential collapsing of the capture member upon drawing the capture member into the second tubular member (Booker Fig. 3: closed loop 30, nose 40).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the looped capture member of the combination of Khairkhahan/Martin/Saadat to include a narrow portion, such as taught by Booker. Such a modification would merely be a simple substitution of interchangeable snares in order to produce predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khairkhahan/Martin/Saadat/Booker in view of Munsif (US 5617854), hereinafter Munsif.
Regarding claim 14, the combination of Khairkhahan/Martin/Saadat/Booker teaches the device of claim 13, wherein one or both of the first and second tubular members include a bend in the distal end portion thereof but fail to teach wherein the bend is a preferential, shape-memory or heat shape bend. 
However, Munsif, in an analogous catheter device, teaches wherein the first and second tubular members include a preferential, shape-memory or heat shape bend in the distal end portion (Figs. 1-2A: catheter 100; col. 7, lines 32-49 which states the catheter may be formed from nitinol).
Munsif is considered analogous to the claimed invention because it discloses a flexible cardiac catheter. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the transfer catheter and capture catheter of Khairkhahan/Martin/Saadat/Booker to be formed from nitinol, such as taught by Munsif. Such a modification would merely be a simple substitution of interchangeable bendable catheters in order to produce predictable results. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan/Martin/Saadat/Booker in view of Coates (US 11013554 B2), hereinafter Coates.

Regarding claim 15, the combination of Khairkhahan/Martin/Saadat/Booker teaches the device of claim 13, wherein the cutting member comprises a first cutting region, but fails to teach a second cutting region. 
However, Coates, in an analogous treatment device comprising an electrically conductive wire, teaches a first cutting region and a second cutting region, wherein the first cutting region is disposed at a proximal end of the cutting member and the second cutting region is disposed between the proximal end and a distal end of the cutting member (Fig. 4: therapeutic assembly 404; col. 13, line 39-col. 14, line 16)
Coates is considered analogous because it discloses an electrosurgical device for treating cardiac tissue comprising a deployable conductive wire with discrete electrode segments. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the cutting member of Khairkhahan/Martin/Saadat/Booker to comprise more than one electrically conductive region, such as taught by Coates. Such a modification would merely be a simple substitution of interchangeable conductive wires with discrete electrodes in order to produce predictable results. 

Regarding claim 16, the combination of Khairkhahan/Martin/Saadat/Booker teaches the device of claim 13, but fails to teach wherein the first cutting region is disposed at and forms a distal end of the cutting member, proximal of an atraumatic coil tip.
	However, Coates teaches wherein the first cutting region is disposed at and forms a distal end of the cutting member, proximal of an atraumatic coil tip (Fig. 4: therapeutic assembly 404; col. 13, line 39-col. 14, line 16). 
Coates, in an analogous device, discloses a single conductive wire with a distal end that spirals into a helical shape. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the cutting member of Khairkhahan/Martin/Saadat/Booker to comprise an atraumatic, helical distal end, such as taught by Coates. Such a modification would merely be a simple substitution of interchangeable conductive wire structures in order to produce predictable results. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khairkhahan/Martin/Saadat/Booker in view of Solem (US 2006/0276890 A1), hereinafter Solem.
Regarding claim 20, the combination of Khairkhahan/Martin/Saadat/Booker teaches the device of claim 18, but fails to teach wherein the capture member further comprises one or more radiopaque markers defining peripheral bounds of the loop portion.
	However, Solem in an analogous endovascular device, teaches wherein the capture member further comprises one or more radiopaque markers defining peripheral bounds of the loop portion ([0073]).
Solem is considered analogous because it discloses an endovascular device which can treat the mitral valve and comprises a looped member. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to substitute the looped capture member of Khairkhahan/Martin/Saadat/Booker to with the looped member comprising radiopaque markers of Solem. Such a modification would yield predictable results, namely, to allow the operator to more easily identify and navigate the looped capture member with the use of an imaging system. 

Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

/M.N.D./Examiner, Art Unit 3794